EXHIBIT 10.1


FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS


THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (“First Amendment”) is made and entered into effective as of this
8th day of March, 2017, by and among ARLINGTON MEDICAL PROPERTIES, LLC, an
Arizona limited liability company (“Seller”), UNIVERSAL HEALTH REALTY INCOME
TRUST, a Maryland real estate investment trust (“Seller Guarantor”), GAHC4 RENO
NV MOB, LLC, a Delaware limited liability company (“Buyer”), and FIRST AMERICAN
TITLE INSURANCE COMPANY (“Escrow Agent”).


Recitals


WHEREAS, Seller, Seller Guarantor and Buyer entered into that certain Agreement
of Purchase and Sale and Joint Escrow Instructions, dated as of February 16,
2017 (the “Purchase Agreement”); and


WHEREAS, Seller, Seller Guarantor and Buyer seek to amend the Purchase Agreement
as set forth below.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer hereby agree as follows:


1.    Recitals. The recitals set forth above are true and correct and are hereby
incorporated in their entirety. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Purchase Agreement.


2.    Seller’s Representations and Warranties. Paragraph 13 of the Purchase
Agreement is hereby amended by inserting the following new Sections 13.17 and
13.18, which read in their entirety as follows:


13.17    Hospital Lease Guaranties. The Ground Lessor’s obligations under the
Hospital Leases were originally guaranteed by Dignity Health, a California
nonprofit public benefit corporation, formerly known as Catholic Healthcare West
(“Dignity”). To Seller’s knowledge, Dignity has not been released from its
guaranty obligations under the Hospital Leases. Seller has not received any
written notice of revocation or termination of the Dignity guaranties of the
Hospital Leases.


13.18    Offsite Improvements. To Seller’s knowledge, the “Off-Site
Improvements” as defined in the Ground Lease are the same as the “Common
Facilities” and “Building Off-Site Support Improvements” defined in the
Declaration of Restrictive Covenants and Easements, made by Saint Mary’s Health
Care Corporation as “Declarant,” and recorded November 21, 2003, as Document
#2957334 in the Office of the Washoe County Recorder.




1



--------------------------------------------------------------------------------




3.    Proof of Payment. Seller shall provide to Buyer satisfactory evidence on
or before Closing that the March 1, 2017, rent payment under the Ground Lease,
and the 2016 emergency generator fees under the Utility Services Agreement
between Seller and Ground Lessor, were paid in full prior to Closing.


4.    Service Contracts. This First Amendment shall serve as written notice to
Seller pursuant to Section 14.2 of the Purchase Agreement that Buyer does not
elect to assume any Service Contracts, other than the Service Contract with Otis
Elevator.


5.    Ratifications. Except as specifically herein amended, all terms,
provisions, conditions and exhibits contained in the Purchase Agreement are
hereby confirmed, ratified and restated and shall remain unmodified and in full
force and effect. In the event that any provision of this First Amendment shall
conflict with the terms, provisions, conditions, and exhibits of the Purchase
Agreement, the terms of this First Amendment shall govern and control.


6.    Counterparts; Signatures. This First Amendment may be executed in any
number of counterparts and by each of the undersigned on separate counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts when taken together shall constitute but one and the same First
Amendment. Signatures to this First Amendment transmitted in .pdf (portable
document format) via electronic mail or other electronic means shall be treated
as originals in all respects for purposes of this First Amendment. Seller and
Buyer further agree that the acknowledgement of this First Amendment by Seller
Guarantor and Escrow Agent are not required for this First Amendment to be
binding and effective as between Seller and Buyer.


7.    Successors and Assigns. This First Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.






{Signatures appear on the following pages}


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date indicated in the preamble above.




BUYER:


GAHC4 RENO NV MOB, LLC,
a Delaware limited liability company
By:
GAHC4 RENO NV MOB Sole Member, LLC,
 
a Delaware limited liability company
Its:
Sole Member
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings,
 
 
LP, a Delaware limited partnership
 
Its:
Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.,
 
 
 
a Maryland corporation
 
 
Its:
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
Name:
Danny Prosky
 
 
 
Title:
President and Chief Operating Officer



















[Signature Page to First Amendment – Signatures Continue on Following Pages]


3



--------------------------------------------------------------------------------






SELLER:


ARLINGTON MEDICAL
PROPERTIES, LLC, an Arizona limited liability company
By:
Universal Health Realty Income
 
Trust, a Maryland real estate
 
investment trust, its member
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Cheryl Ramagano
 
Name:
Cheryl Ramagano
 
Title:
VP and Treasurer



SELLER GUARANTOR:


UNIVERSAL HEALTH REALTY INCOME
TRUST, a Maryland real estate investment
trust
By:
/s/ Cheryl Ramagano
Name:
Cheryl Ramagano
Title:
VP and Treasurer



















[Signature Page to First Amendment – Signatures Continue on Following Page]


4



--------------------------------------------------------------------------------






The undersigned Escrow Agent acknowledges the foregoing First Amendment:




DATED: March  8 , 2017
 
FIRST AMERICAN TITLE
INSURANCE COMPANY
 
 
 
 
 
 
By:
/s/ Sarah Buvala
 
 
Name:
Sarah Buvala
 
 
Its:
Escrow Agent



















[Signature Page to First Amendment-End of Signatures]


5

